 

Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT BLANEY, *
Plaintiff, *
ve *
CIVIL NO. JKB-19-2264
BEATRIZ GONZALEZ, ef al., *
Defendants, *
* * * * * * * * * * * *
MEMORANDUM AND ORDER

 

In March 2013, Plaintiff Robert Blaney applied for a position with the National Security
Agency (“NSA”). After a prolonged application period, Plaintiff's conditional offer of
employment with the NSA was ultimately withdrawn. Subsequently, Plaintiff filed this lawsuit
against four NSA employees alleging that the withdrawal of his offer was retaliation for complaints
he had lodged against them with NSA Customer Care (“NSACC”) and the NSA Office of the
Inspector General (the “NSA OIG”). This Court dismissed Plaintiff's Complaint (ECF No. 35),
finding that the Civil Service Reform Act (“CSRA”) precluded judicial review of personnel actions
taken by intelligence agencies, including the NSA. Now pending before the Court is Plaintiff's
Motion to Alter or Amend the Court’s September 16, 2020 Order and Judgment. (ECF No. 37.)
The motion is fully briefed, and no hearing is required. See Local Rule 105.6 (D. Md. 2018). For

the reasons set forth below, Plaintiff’s motion will be denied.

 
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 2 of 24

I, Background*

Plaintiff is a Maryland resident and former NSA applicant. (Compl. { 5, ECF No. 1.)
According to the allegations in the Complaint, the Defendants—Beatriz Friedl (formerly Beatriz
Gonzalez), Jennifer Fernandes, Jessica Gnagey, and Brenda Martineau—are NSA employees in
the Office of External Recruiting (“OER”). Ud. J] 6-9.)

In 2013, Plaintiff applied for a position as a language analyst at the NSA and received a
conditional offer of employment. (Ud. § 12.) However, the required security processes for the
position lasted several years. (See id. J] 18-33.) Olena Blaney, who is now Plaintiff's ex-wife,
also applied for and received a conditional offer to work at the NSA during this time. (/d. J 30.)

In 2017, Plaintiff attempted to accelerate his security clearance adjudication by working
with his recruiters, Gnagey and Fernandes. (/d. 35.) Specifically, on March 20, 2017, Plaintiff
emailed OER to request an update and ask whether he could access his Security File, which the
NSA uses “to make a final adjudication of security clearance and suitability for national security
employment” and includes “the results of [the applicant’s] Background Investigation, a polygraph
examination, and a psychological examination.” (/d@. J{ 16, 33.) Gnagey emailed Plaintiff back,
reporting “that no individual at OER could access his Security File, because doing so was legally
prohibited by the Privacy Act.” Ud. § 34.) In August 2017, Plaintiff again reached out regarding
his Security File and was informed by Gnagey and Fernandes that he could access his Security
File through a Freedom of Information Act (“FOIA”) request. (id. 935.) Plaintiff responded that
he believed the appropriate mechanism to access his Security File was a Privacy Act request and

raised “concern[s] that their insistence on Plaintiff using incorrect methods to access his Security

 

1 In this section, the Court summarizes the alleged facts that Plaintiff has identified as relevant to the instant motion.
The Court provides more details describing the background of this dispute in its Memorandum dismissing the
Complaint. (ECF No. 35.)

2

 
 

Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 3 of 24

File could be considered an attempt to prevent Plaintiff from realizing his rights under the Privacy
Act.” (id. 736.) After Defendants responded that a FOIA request was the appropriate avenue for
obtaining the Security File, Plaintiff escalated his concems to NSACC. Ud. 79 37, 39.)

After contacting NSACC, Plaintiff allegedly received a phone call from Friedl, who
“shouted at him to never make any complaints to NSACC regarding anyone at OER, and that
Plaintiff should know that doing so would carry serious consequences for him.” (Id. { 40.)
Plaintiff, in turn, reported Friedl to NSACC, whereupon she allegedly again contacted Plaintiff
and asked whether Plaintiff would like to speak to her supervisor. (Jd. 942.) After Plaintiff replied
that he would, Fried] allegedly informed him that “she would intercept any further communications
Plaintiff made to NSACC, and that she would make sure that she spoke to her supervisor before
Plaintiff did.” Gd.) On August 25, 2017, Plaintiff reported the sum of his communications with
Defendants to the NSA OIG, which ultimately “found no violation of law or regulation” after an
investigation. (Id. Jf 44, 59.)

Four days after Plaintiff complained to the NSA OIG, Friedl’s supervisor, Martineau,
informed Plaintiff that “OER was not privy to any details of the Plaintiff's Security File or
Background Information, and that Plaintiff had received all information he needed to answer his
questions about the FOIA/PA process.” (/d. [| 45.) On September 12, 2017, Gnagey informed
Plaintiff that the NSA had withdrawn its employment offer. id. { 46.)

Plaintiff appealed the decision to withdraw his conditional offer to the Merit Systems
Protection Board (““MSPB”). Ud. J 60.) On February 5, 2018, the MSPB dismissed Plaintiff's
appeal for lack of jurisdiction. (/d. { 61.) Less than two weeks later, Gnagey informed Plaintiffs

ex-wife that the NSA was withdrawing her offer of employment. (/d. { 62.)
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 4 of 24

On August 6, 2019, Plaintiff brought this lawsuit, alleging common law, statutory, and
constitutional claims against Defendants. (/d. Jf 81~144.) Defendants moved to dismiss or for
summary judgment (ECF No. 27), and Plaintiff filed a cross-motion for summary judgment (ECF
No. 31). In its Memorandum of September 16, 2020 (the “Dismissal”), the Court dismissed
Plaintiff's Complaint, finding inter alia that the Court lacks jurisdiction over this dispute pursuant
to the CSRA. (See ECF No. 35.) On October 14, 2020, Plaintiff filed this motion requesting that
the Court alter or amend the Dismissal under Federal Rule of Civil Procedure 59(e). (ECF No.
37.)

ID. Legal Standard

“Federal Rule of Civil Procedure 59(e) permits the district court to reconsider a decision
in certain circumstances.” Hughley v. Matthew Carpenter, P.A., Civ. No. JKB-19-1950, 2020 WL
6703717, at *1 (D. Md. Nov. 13, 2020) (quoting Ross v. Early, 899 F, Supp. 2d 415, 420 (D. Md.
2012)). In the Fourth Circuit, “Rule 59(e) motions can be successful in only three situations: (1)
to accommodate an intervening change in controlling law; (2) to account for new evidence not
available at trial; or (3) to correct a clear error of law or prevent manifest injustice.” Zinkand v.
Brown, 478 F.3d 634, 637 (4th Cir. 2007) (internal quotation marks omitted). “Clear error or
manifest injustice occurs where a court has patently misunderstood a party or has made a decision
outside the adversarial issues present to the Court by the parties, or has made an error not of
reasoning but of apprehension.” Wagner vy. Warden, Civ No. ELH-14-791, 2016 WL 1169937, at
*3 (D. Md. Mar. 24, 2016) (internal citations and quotation marks omitted).

Although Rule 59(e) “permits a district court to correct its own errors,” it “may not be used
[] to raise arguments which could have been raised prior to the issuance of the judgment, nor may

[it] be used to argue a case under a novel legal theory that the party had the ability to address in

 
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 5 of 24

the first instance.” Pac, Ins. Co. v. Am. Nat'l Fire Ins, Co., 148 F.3d 396, 403 (4th Cir. 1998)
(citing Russell v. Delco Remy Div, of Gen. Motors Corp., 51 F.3d 746, 749 (7th Cir, 1995)). The
court should also keep in mind that “reconsideration of a judgment after its entry is an
extraordinary remedy which should be used sparingly.” Jd.

Hf. — Analysis

As explained in the Dismissal, Plaintiff's claims run squarely into the CSRA, which was
enacted to “replace the haphazard arrangements for administrative and judicial review of personnel
action that existed prior to the CSRA.” Hall v. Clinton, 235 F.3d 202, 204 (4th Cir. 2000).
“Because Congress clearly intended the CSRA to be the exclusive remedy for federal employees,
the comprehensive grievance procedures of the CSRA implicitly repealed all other then-cxisting
statutory rights of federal employees regarding personnel decisions.” Jd. at 206. Similarly, “state
law challenges to federal personnel actions within the scope of the CSRA are ‘preempted’ by the
CSRA.” Petrini v. Howard, 918 F.2d 1482, 1484 (10th Cir. 1990) (collecting cases). Importantly,
this comprehensive procedure not only prevents judicial review of federal employment decisions
for employees and applicants who can seek review under the CSRA, but also “demonstrates
Congress’ intent to entirely foreclose judicial review to employees to whom the CSRA denies
statutory review.” Elgin v. Dep’t of Treasury, 567 U.S. 1, 11 (2012) (emphasis in original)
(internal quotations and citations omitted). In sum, judicial review outside the procedures
mandated by the CSRA is entirely foreclosed “for claims arising out of federal employment.”
Fleming v. Spencer, 718 F. App’x 185, 186 (4th Cir. 2018).

In its Dismissal, the Court concluded that Plaintiff's claims were all attempts, directly or
indirectly, to seek review of the NSA’s withdrawal of his conditional offer, a personnel action

covered by Chapter 23 of the CSRA. (ECF No. 35 at 15-16.) Though he now rejects this
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 6 of 24

conclusion, it appears that Plaintiff was originally of a similar view, as prior to filing this case he
raised most of these claims with the MSPB.2 (MSPB Dismissal, Pl. Mot. Summ. J. Ex. Z, ECF
No. 31-5 at 119 (explaining that Plaintiff's MSPB appeal alleges that the NSA “terminated a
conditional offer of employment after [he] reported suspected violations of laws and regulations.”).
The Court’s—and Plaintiff s—original judgment as to the nature of these claims is undoubtedly
correct as his Complaint only alleges claims related his application to the NSA, Specifically,
Plaintiff alleged that Defendants: interfered with his economic relationship with the NSA (Claims
I and II); committed various forms of fraud to create a pretext to withdraw his NSA offer (Claims
Ill, V, [X, and X); retaliated against him for reporting their misconduct by creating a pretext to
withdraw his offer (Claim VIII); and did all of these things as part of an ongoing conspiracy,
thereby violating RICO (Claim VID. He also claims that this conduct caused him severe emotional
distress (Claim IV) and that Defendants were unjustly enriched thereby (Claim VI). See Hall y.
Clinton, 235 F.3d 202, 205-06 (4th Cir. 2000) (“The salient fact [in determining CSRA preclusion]
is that the wrong acts [plaintiff] alleges were taken against her arose out of her federal employment
relationship.”).

Despite Plaintiffs creative pleading, the Court rejected his attempt to “make an end run
around the bar on judicial review of allegedly retaliatory NSA personnel actions by framing [his]
challenges as lawsuits against individuals who were allegedly involved in the relevant actions.”
(ECF No. 35 at 15); see also Hall, 235 F.3d at 205-06; Crawford v. U.S. Dep’t of Homeland Sec.,
245 F. App’x 369, 374—75 (Sth Cir. 2007) (finding that the CSRA precluded causes of action where
“review of [plaintiffs] complaint shows that all her claims are related to her interaction with the

government regarding the position she was seeking”).

 

2 The only claims which were not before the MSPB are claims arising out of the withdrawal of Plaintiff's ex-wife’s
conditional offer, which occurred after the dismissal of his appeal. (Compl. J] 60-61.)

6

 
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 7 of 24

In seeking reconsideration of this conclusion, Plaintiff accuses the Court’s approach of
repeatedly overextending the CSRA. As a preliminary matter, the Court notes that accepting
Plaintiff's myopic and technical reading of the CSRA would create significant exceptions to the
“integrated scheme of administrative and judicial review” created by the CSRA. United States v.
Fausto, 484 U.S. 439, 445 (1988). These exceptions would “undermine the . . . structur[e] of the
Act” because “for random categories of employees, legally enforceable employment entitlements
will exist that are not subject to the unifying authority ... of the MSPB.” Jd. at 451. Therefore,
even if Plaintiff's meticulous parsing of the CSRA’s text and its application to his claims were
plausible in a vacuum, he fails to address “the CSRA’s elaborate framework, [which] demonstrates
Congress’ intent to entirely foreclose judicial review to employees for whom the CSRA denies
statutory review.” £igin, 567 U.S. at 11 (some emphasis added). The CSRA constitutes a
meaningful limit on this Court’s authority to address grievances arising from federal
employment—not a formalistic hurdle to be jumped over by creative litigants. See Fleming, 718
F. App’x at 186. Although here that leaves Plaintiff with no forum for his grievance, that result
does not permit this Court to rewrite the CSRA or the binding precedent interpreting it. Because
denying Plaintiff any forum for his grievance is an admittedly draconian outcome, the Court
explains in detail why the arguments advanced in the present motion do not alter the Court’s initial
view that it is nonetheless required by the CSRA. This is particularly true when viewed through

the demanding lens of a Rule 59(e) motion for reconsideration.
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 8 of 24

A. Rule 59(e)’s Procedural Requirements’

Plaintiff seeks reconsideration on the grounds of “legal error and manifest injustice,” and
identifies various purported errors in the Court’s original analysis regarding the scope of the
CSRA. (Mot. Amend Mem, Supp. at 5, ECF No. 37-1.) Although CSRA preclusion was raised
in the prior briefing, Plaintiff argues that he “did not have the opportunity to address the specific
case law and issues forming the basis of Dismissal.” (/d. at 6.) Due to this, Plaintiff argues that
the legal errors he identifies do not fall within Rule 59(e)’s bar on “rais[ing] arguments which
could have been raised prior to the issuance of the judgment.” Pac. Ins. Co., 148 F.3d at 403.

While CSRA preclusion was raised in the parties’ briefs, the Court acknowledged that the
Dismissal was primarily driven by its “independent duty to evaluate its own subject matter
jurisdiction.” (ECF No. 35 at 15 n.7); see also Constantine v. Rectors and Visitors of George
Mason Univ., 411 F.3d 474, 480 (4th Cir. 2005). Because of this, the Court finds it would be
unduly curt to simply dispose of Plaintiff's motion by noting that a “Rule 59(e) motion [] may not
be used to relitigate old matters.” Collins v. Thornton, 782 F. App’x 264, 268 (4th Cir. 2019)
(quoting Pac. Ins. Co., 148 F.3d at 403).

Nonetheless, Plaintiff must still carry his burden of “identify[ing] a clear error of law,” as
a prerequisite for reconsideration under Rule 59(e). Hunt v. Branch Banking & Tr. Co., 480 F.
App’x 730, 731 (4th Cir. 2012). “To justify reconsideration on this basis, the prior judgment
cannot be ‘just maybe or probably wrong; it must .. . strike the court as wrong with the force of a

five-week-old, unrefrigerated dead fish.” Fontell v. Hassett, 891 F. Supp. 2d 739, 741 (D. Md.

 

3 Defendants” briefing relies primarily on Rule 59(e)’s stringent standards as a basis for denying reconsideration,
noting that all of Plaintiff's arguments were already considered by the Court in the Dismissal and none amounts to
clear error. (See, e.g., Resp, 3-5, ECF No. 42.) Although the Court writes at length due to the implications of its
holding, it also wishes to accredit Defendants’ arguments on this score as fundamentally correct. Plaintiff clearly fails
to meet the high bar for reconsideration set by Rule 59(e). The Court's exhaustive elucidation of the reasons his
arguments lack substantive merit should not be taken as evidence that more meritorious arguments would necessarily
satisfy these rigorous procedural requirements.
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 9 of 24

2012) (quoting TFWS, Inc. v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009)). For the reasons set
forth below, the Court finds no error—much Jess, clear error—in its initial analysis of Plaintiff's
claims. Accordingly, reconsideration will be denied.
B. Merits of Plaintiff’s Arguments

As Plaintiffs substantive objections to the Dismissal are myriad—and at times, not fully
explained—the Court reads the instant motion as raising eight grounds for reconsideration.
Namely, Plaintiff argues that the Court erred in finding that (1) United States v. Fausto, 484 U.S.
439 (1988) and its progeny apply to federal applicants in addition to federal employees; (2) the
NSA can commit personnel actions under Chapter 23 of the CSRA; (3) the CSRA applies to
conduct allegedly outside the scope of a defendant’s employment; (4) the CSRA applies to
allegedly unlawful conduct; (5) the CSRA applies to conduct by Defendants other than the actual
withdrawal of Plaintiff's offer; (6) the CSRA applies to the withdrawal of Plaintiff's ex-wife’s
offer; (7) the CSRA applies to Plaintiff's Privacy Act claim; and (8) the CSRA applies to Plaintiff's
claim under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1978). On meticulous reconsideration, the Court finds that none of these arguments has merit,
much less that they identify a “clear error of law” or “manifest injustice” resulting from the
Dismissal. See Zinkand, 478 F.3d at 637. As aresult, even setting aside its procedural deficiencies,
Plaintiff's motion to alter or amend the Dismissal under Rule 59(e) must be denied.

i, Employee/Applicant Distinction

Chapters 23, 43, and 75 of the CSRA define the rights of federal employees and applicants
with respect to personnel actions. Chapter 23 prohibits personnel actions taken for certain reasons,
such as personnel actions that are discriminatory or retaliatory. See generally, 5 U.S.C. § 2302.

By contrast, Chapters 43 and 75 provide certain procedures—such as notice and opportunity to be
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 10 of 24

heard—with respect to particular personnel actions, regardless of motivation. Chapter 43
addresses actions “based on unacceptable performance,” 5 U.S.C. § 4303, while Chapter 75
addresses suspensions, removal, reduction in grade or pay, or furlough of less than 30 days. See 5
U.S.C. §§ 7501-04, 7511-15.4 Only Chapter 23 applies to applicants, due to their more attenuated
relationship with the federal government. Compare 5 U.S.C. § 2302(a)(2)(A) (applicable to
“employees in, or applicants for” federal employment); with 5 U.S.C. § 4303(a) (applicable only
to employees); 5 U.S.C. § 7513(a) (same).

Plaintiff argues that the more limited set of rights held by applicants precludes the
extension of United States v. Fausto to lawsuits by those applicants seeking review for personnel
actions covered by Chapter 23 of the CSRA. To reiterate, Fausto involved a non-preference
eligible federal employee who sought judicial review of a thirty-day suspension. 484 U.S. at 440.
While the personnel action challenged by the plaintiff employee was within the ambit of Chapter
75, that chapter applied only to “preference eligible [employees] in the excepted service.” See 75
U.S.C. § 7511(a)(1)(B).> The Supreme Court concluded that the employee’s exclusion from
Chapter 75, “display[ed] a clear congressional intent to deny the excluded employees from the
protections of Chapter 75—including judicial review—for personnel actions covered by that
chapter.” Fausto, 484 U.S. at 447. The Court’s conclusion was buttressed by concerns that district
court review of federal personnel actions would seriously undermine the purposes of the CSRA,
including the goal of providing a “unitary and consistent Executive Branch position on matters

involving personnel action.” Jd at 449. Fausto therefore established that challenges to federal

 

+ All of these personnel actions are also included in Chapter 23, meaning that they cannot be taken for a prohibited
purpose even if Chapter 43 or 75’s procedural requirements are met, See 5 U.S.C. §§ 2302(a)(2)(A (iii), (viii).

° After Fausto, Chapter 75 was quickly amended to provide for MSPB review for certain non-preference excepted
service employees. See Pub. L. 102-378, 104 Stat. 461 (Aug. 17, 1990) (“amend[ing] title 5, United States Code, to
grant appeal rights to members of the excepted service affected by adverse personnel actions, and for other purposes”).

10
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 11 of 24

personnel actions may either proceed under the statutory review scheme laid out by the CSRA, or
they may not proceed at all. See Elgin, 567 U.S. at 11 (“[T]he CSRA’s elaborate framework
demonstrates Congress’ intent to entirely foreclose judicial review to employees to whom the
CSRA denies statutory review.”) (internal quotation marks and citation omitted),

Although courts have consistently applied Fausto to intelligence agency employees, see,
¢.g., Doe P v. Goss, Civ. No. GK-04-2122, 2007 WL 106523, at *6 (D.D.C. Jan. 12, 2007),
Plaintiff contends that the Court erred in extending the reasoning of Fausto to intelligence agency
applicants in the Dismissal. Plaintiff argues that the holding in Fausto was driven by “the interplay
between chapters 23, 43, and 75.” (Mot. Amend. Mem. Supp. at 16.) Because an applicant’s
rights are solely defined under Chapter 23 and lack this “interplay,” Plaintiff concludes that Fausto
does not extend to applicants, This is plainly incorrect.

First, both NSA employees and NSA applicants are excluded from Chapter 23 of the CSRA
under the same provision. See 5 U.S.C. § 2302(a)(2)(C) (excluding from the definition of
“personnel action” any action taken by an intelligence agency, including the NSA). As noted, this
provision has already been applied to foreclose judicial review of personnel actions by intelligence
agency employees, without analysis of its “interplay” with other CSRA chapters. See Lamb vy.
Holder, 82 F. Supp. 3d 416, 422 (D.D.C, 2015), This is because the principle established in Fausto
is far more straightforward than Plaintiff contends. Fausto simply holds that the denial of statutory
review under the CSRA equally forecloses judicial review to avoid creating “legally enforceable
employment entitlements that are not subject to the unifying authority ... of the MSPB.” Fausto,
484 U.S. at 451,

Further, unlike in Fausto, employees and applicants to the NSA are explicitly excluded

from Chapter 23 of the CSRA. See 5 U.S.C. § 2302(a)(2)(C)G)() (excluding the NSA from the

11
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 12 of 24

list of “agencies” who are covered by Chapter 23). Fausto discussed the “interplay between
chapters 23, 43, and 75” solely to confirm that the implicit omission of a class of employees from
MSPB review was deliberate, rather than an oversight. Jd. at 447-48. This was necessary because
Chapter 75 affirmatively applied only to preference eligible employees but was silent on the rights
of their non-preference eligible counterparts. In confirming that “congressional silence” on non-
preference eligible employees reflected “clear congressional intent to deny the excluded
employees the protections of Chapter 75” the Supreme Court used Chapters 23 and 43 to show
that “[t]heir exclusion from the scope of those protections can hardly be explained on the theory
that Congress simply did not have them in mind.” Fausto, 484 U.S. at 448. This same analysis is
unnecessary here because there is no “congressional silence” to interpret in Chapter 23. NSA
applicants are not implicitly omitted, but instead explicitly carved out of Chapter 23. This carveout
“displays a clear congressional intent to deny the excluded employees the protections of Chapter
[23 ]—including judicial review—for personnel action covered by the chapter.” Id. at 447.

As a potentially independent corollary to his statutory argument, Plaintiff also argues that
this case is distinguishable from the employee cases because he “does not seek to reverse or
otherwise challenge the withdrawal of his conditional offer, or to receive any benefits of his
potential employment.” (Mot. Amend Mem. Supp. at 16.) While the remedy sought by a plaintiff
is plausibly probative of whether his or her claims “aris[e] from a federal employment
relationship,” Fleming, 718 F. App’x at 186, Plaintiff cites no case law for the proposition that the
remedy sought is determinative, or even decisively relevant here.

Even assuming arguendo that Plaintiffs claims should be viewed through a remedial lens,
the Complaint would still fall squarely within the scope of the CSRA. As Plaintiff acknowledges,

the remedies he seeks in this case aim to “put him in the same position as if he had never undergone

12
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 13 of 24

the arduous application process to become an NSA employee.” (Mot. Amend Mem. Supp. at 16.)
This concession confirms that Plaintiffs claims fall within the CSRA, which applies where
“review of [the] complaint shows that all of [plaintiff's] claims are related to [their] interaction
with the government regarding the position [they] were seeking.” Crawford v. U.S. Dep’t of
Homeland Sec,, 245 F. App’x 369, 374-75 (5th Cir. 2007).

ii, Personnel Actions under Chapter 23

Plaintiff next argues that differences in the statutory text of Chapters 23 and 75 counsel
against extending Fausfo to personnel actions by intelligence agencies under Chapter 23. He
contends that while neither chapter provides statutory review of personnel actions by intelligence
agencies, the way in which they do so has different implications for the availability of judicial
review of those same personnel actions.

To compare, Fausto addressed Chapter 75 which, “does not apply to an employee” at “an
intelligence component of the Department of Defense,” 5 U.S.C. § 7511(b)(8), a term which
includes the NSA. See 10 U.S.C. § 1614(2)(A). By contrast, Chapter 23 covers “personnel
action,” taken against employees or applicants for “a covered position in an agency,” 5 U.S.C. §
2302(a)(2)(A), but specifies that “agency” does not include the NSA. 5 U.S.C. §
2302(a)(2)(C)(ii)(1).

Plaintiff argues that because Chapter 23 provides that the NSA does not constitute an
“agency,” the NSA is incapable of committing “personnel actions” under Chapter 23. (Mot.
Amend Mem, Supp. at 11.) He contrasts this with Chapter 75, where the relevant provisions are
rendered inapplicable at the employee, rather than the agency level. The logical conclusion of this

distinction, he believes, is that Fausto does not bar NSA applicants (or employees) from seeking

13

 
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 14 of 24

judicial review for claims covered by Chapter 23 as doing so does not seek review of a “personnel
action covered by that chapter.” Fausto, 484 U.S. at 448.

A proper reading of Fausto denies this rigid interpretation and makes clear that the relevant
“congressional judgment [was] that those employees should not be able to demand judicial review
for the type of personnel action covered by that chapter.” Jd (emphasis added). Indeed, “the
CSRA’s elaborate framework demonstrates Congress’ intent to entirely foreclose judicial review
to employees to whom the CSRA denies statutory review.” Elgin, 567 U.S. at 11 (emphasis in
original). Although Chapter 23 may deny Plaintiff statutory review through different language
than Chapter 75, there is no doubt that it denies him such review. See, e.g., Lamb yv. Holder, 82 F.
Supp. 3d 416, 422 (D.D.C. 2015) (“While decisions concerning [Chapter 23] are generally within
the scope of the CSRA, such decisions taken at the FBI, however, are not.”); see also 5 U.S.C. §
2302(a)(2)(c)(Gi) (including the FBI and NSA in same exclusion provision). There is also no doubt
that he would be able to obtain statutory review before the MSPB, but for his status as an
intelligence agency applicant. Jd. In sum, despite stylistic differences between the chapters, the
exclusionary language in Chapter 23 still reflects a “clear congressional intent to deny the excluded
employees the protections of [the CSRA]—including judicial review.” Fausto, 484 U.S. at 447.

Even if congressional intent were ambiguous, Plaintiff's interpretation of Chapter 23 would
need to be rejected to avoid yielding absurd results when read in tandem with 50 U.S.C. § 3234.
That statute applies only to employees and covers retaliatory personnel actions taken by
intelligence agencies. See § 3234(b). Under Section 3234, these actions are subject to review only
by the President. See § 3234 (d). Applying Plaintiff's theory, allegedly retaliatory personnel action
with respect to intelligence agency employees would be subject to this narrow executive review,

while those agencies’ applicants would enjoy a more robust right to judicial review than any other

14
 

 

Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 15 of 24

class of person with respect to federal employment. Plaintiff provides no reason that Congress
would have created such an inconsistent hierarchy of review, nor why they would make
intelligence agency applicants the most favored class of federal personnel. A far more harmonious
reading of the relevant statutes is that Congress intended to deny statutory CSRA review for
retaliation claims to the intelligence community; to provide a more limited review centered in the
President to intelligence agency employees; and to exclude applicants from statutory and judicial
review. Elgin, 567 U.S. at 11; see also Doe P v. Goss, Civ. No, GK-04-2122, 2007 WL 106523,
at *6 (D.D.C. Jan. 12, 2007).

The legislative history also confirms this point. A Senate Report addressing precisely this
issue explains that Congress did “not extend whistleblower protections to applicants for
intelligence positions” because “applicants for intelligence positions are more likely to be
unreliable than individuals who have already been hired into the intelligence community as
employees and are less likely to have valuable information about waste, fraud, and abuse to
disclose.” §. REP. No. 112-155, at 80, as reprinted in 2012 U.S.C.C.A.N. 589, 643 n.132. The
Court’s prior decision read the statute in line with Congressional intent as expressed both in the
Senate Report and the text, and therefore was not clear error.

ii, Scope of Employment

Although framed as a failure to order necessary jurisdictional discovery, Plaintiff's third
contention is, in substance, that the Court erred in determining that the scope of Defendants’
employment was inapposite to the scope of the CSRA. (See Mot. Amend Mem. Supp. at 6.)
Plaintiff argues that if he is correct on this underlying point, then the Court could not resolve the
jurisdictional issues raised by the CSRA without an evidentiary hearing. See Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009) (“[T]rial court may [] go beyond the allegations in the

15
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 16 of 24

complaint and in an evidentiary hearing determine if there are facts to support the jurisdictional
allegations” if defendant contends “that the jurisdictional allegations of the complaint are not
true.”) (emphasis added) (internal quotation marks and citation omitted).

In support, Plaintiff cites cases where the CSRA did not apply to claims arising from
conduct that was outside the scope of a defendant’s employment. See Orsay v. U.S. Dep’t of
Justice, 289 F.3d 1125 (9th Cir. 2002) (defendant pointed a loaded gun at plaintiff); Gilding v.
Carr, 608 F. Supp. 2d 1147 (D. Az. 2009) (defendant employees commented on public message
board); Beatty v. Thomas, Civ. No. 05-0071, 2005 WL 1667745, at *8 —*9 (E.D. Va. June 13,
2005) (defendants unlawfully disseminated information outside of agency). Plaintiff's reliance on
these decisions confuses correlation with causation. All these cases found that the CSRA did not
apply because defendants did not engage in personnel actions, but that conclusion was not affected
by the fact that defendants’ conduct may have also exceeded the scope of their employment.

For instance, in Orsay v. United States Department of Justice, the plaintiffs brought Federal
Tort Claims Act claims against a supervisor who, inter alia, pointed a loaded gun at them and then
subsequently received minimal punishment for doing so. Jd. at 1127. The Ninth Circuit held that
plaintiffs’ claims for assault and intentional infliction of emotional distress were not barred by the
CSRA because the “alleged aiming of a loaded weapon at [plaintiffs] does not fit any of the
CSRA’s definitions of personnel action.” Jd at 1131. By contrast, the CSRA did preclude
jurisdiction over plaintiffs’ “complaints about the supposedly minimal punishment” because those
claims “address .. . one of the CSRA’s categories of ‘personnel action.’” /d, at 1132. The scope
of defendant’s duties did not factor into the Ninth Circuit’s analysis at all, which instead focused
on whether plaintiffs’ complaint sought to address conduct that constituted a personnel action, See

also Steeves v. United States, Civ. No. 305-0043, 2006 WL 3526911, at *4 (W.D. Va. Dec. 6,

16
 

Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 17 of 24

2006) (“The question of scope of employment under the FTCA is irrelevant in Counts [related to
the CSRA]. Since all the acts complained of are based on Plaintiff's federal employment, the
FTCA is not available as a remedy even if some of the acts—e.g., violations of Plaintiff's due-
process rights—are arguably beyond the scope of defendants’ employment.”).

These cases confirm that an inquiry into whether alleged conduct was within the scope of a
defendant’s employment has no bearing on whether the CSRA precludes judicial review. Instead,
the relevant inquiry is whether a plaintiff seeks to challenge a personnel action. Accordingly, the
Court finds no error in its initial decision not to hold an evidentiary hearing regarding the scope of
Defendants’ employment prior to dismissing the Complaint.

iv. Criminal Conduct

Plaintiff next claims that the Court erred in concluding that “criminal conduct is within the
scope of the CSRA.” (Mot. Amend Mem. Supp. at 10.) This contention follows the same false
syllogism as Plaintiffs arguments regarding the relevance of scope of employment. Simply
because there are cases where defendants have committed unlawful conduct that is also outside
the scope of the CSRA does not mean that allegations of unlawful conduct per se place a claim
outside the scope of the CSRA. In arguing otherwise, Plaintiff ignores cases cited in the Dismissal
rejecting as jurisdictionally barred claims of unlawful conduct similar to those alleged here. See,
e.g., Gonzalez y. Velez, 864 F.3d 45, 55 (1st Cir. 2017) (dismissing RICO claims and collecting
cases).

Even where unlawful conduct is alleged, the CSRA inquiry remains whether Plaintiff seeks
“judicial réview [] for personnel action covered by [the CSRA].” Fausto, 484 U.S. at 447. Plaintiff
cites cases that involve allegations of criminal conduct with actus rei that are clearly not personnel

actions. Orsay, 289 F.3d at 1131 (pointing a loaded gun at subordinates); Collins v. Bender, 195

17
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 18 of 24

F.3d 1076, 1079 (9th Cir. 1999) (warrantless search of former federal employee’s home); Brock v.
United States, 64 F.3d 1421, 1422 (9th Cir. 1995) (rape). In those cases, the Ninth Circuit
repeatedly, and correctly, rejected attempts to fit those claims within the CSRA simply because
they were actions by federal personnel. See Brock, 64 F.3d at 1424.

Here, Plaintiff attempts to do the reverse and avoid the CSRA by dressing up a personnel
action with speculative allegations of criminality. Determining the scope of CSRA preclusion,
however, entails a practical examination of the type of conduct for which a plaintiff seeks judicial
review. See Bloch v. Exec. Off. of the President, 164 F, Supp. 3d 841, 857 (E.D. Va. 2016) (“[A]
civil RICO claim like the one plaintiff asserts here, namely alleging unlawful activity in connection
with plaintiff's removal from federal employment, is precluded under the CSRA . .. [where] for
all intents and purposes plaintiff is attempting to use RICO as a statutory remedy for an injury that
arises from a federal personnel action.”). Under this functional analysis, Plaintiffs claims are
squarely within the CSRA. Therefore, the Court finds no error in its prior conclusion that
Plaintiff's claims were subject to the CSRA’s jurisdictional bar despite his allegations of
criminality.

v. Non-Personnel Action “Retaliatory Acts”

Fifth, Plaintiff contends that this Court erred in applying the CSRA to his Complaint
because he alleged three “Retaliatory Acts,” based on Friedl’s phone calls, that he argues were not
personnel actions. (See Mot. Amend Mem. Supp. at 13.) The alleged phone calls do, however,
fall within the scope of 5 U.S.C. § 2302(b)(8), which includes not only “tak[ing] or fail[ing] to
take” personnel action but also “threaten[ing] to take or fail to take, a personnel action” for

retaliatory reasons. Jd.

18

 
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 19 of 24

Additionally, Plaintiffs arguments reflect a fundamental misunderstanding about how
allegations are construed in the context of CSRA preclusion, Here, Plaintiff does not seek redress
for harm arising independently from Friedl’s phone calls or any other allegedly extracurricular or
illegal conduct by Defendants. Instead his claims arise solely from the withdrawal of his
employment offer. Because his claims challenge the withdrawal of his offer, alleged conduct
surrounding that withdrawal involving threats; falling outside of the scope of employment; or even
averring criminality only go to show that the withdrawal was potentially a prohibited personnel
action. See generally 5 U.S.C. § 2302 (titled and outlining “[p]rohibited personnel practices”).
However, without bringing a claim that addresses a harm other than the withdrawal of his offer,
Plaintiff cannot avoid the CSRA’s bar on judicial review of personnel actions, prohibited or
otherwise.

This conclusion does not unleash the parade of horribles that Plaintiff imagines, i.e., that
“applicants could have all their private information, financial information, medical history,
polygraph results and security file illegally accessed and used . . . for personal and malicious ends
without remedy.” (Reply at 15, ECF No. 43.) Any of that hypothetical conduct would injure an
applicant independently of his or her federal employment application, and he or she could readily
bring claims to redress those harms. By contrast, ail of Plaintiffs claims here are predicated upon
the NSA’s withdrawal of his employment offer, a personnel action. This can be shown by
considering the counterfactual—which of the ten claims could Plaintiff plausibly bring if, despite
his fractious relationship with Defendants, he had gotten the job at the NSA? The clear answer,
none, dooms his complaint regardless of how many allegations he makes regarding the conduct
that precipitated the withdrawal.

vi, Withdrawal of Plaintiff's Ex-Wife’s Offer

19
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 20 of 24

Plaintiff attempts to rebut this conclusion by arguing that the “Fifth Retaliatory Act,” the
withdrawal of his ex-wife’s offer, is not a personnel action because it occurred after Plaintiff was
no longer an applicant to the NSA. Setting aside Plaintiff's ability to assert claims on behalf of
his ex-wife, this argument is foreclosed by the plain text of the CSRA, which prohibits the taking
of “a personnel action with respect to any employee or applicant for employment because of. . .
any disclosure of information by an employee or applicant.” 5 U.S.C. § 2302(b)(8)(A). The
phrasing of this section makes it clear that the question of whether conduct constitutes a personnel
action is determined by the person against whom the action is taken, not by the person who
disclosed the information. In this case, when the NSA withdrew Plaintiffs ex-wife’s offer, it
constituted a personnel action because she was “any .. . applicant for employment” when the offer
was withdrawn, and he was “an... applicant” when he made disclosures to NSACC and the NSA
OIG. Jd As such, the Court finds it did not “conflate[] the Fifth Retaliatory Act with the Fourth
Retaliatory Act,” but rather that it correctly determined each was a personnel action. (See Reply
at 4.)

vil, Privacy Act Claims

In a similar vein, Plaintiff argues that his “Privacy Act claim does [not] seck to reverse any
personnel action, nor does it encompass activity that could be defined as a personnel action
requiring dismissal under the CSRA.” (Mot. Amend Mem. Supp, at 20.) The first hurdle to this
argument is that, as previously explained, Plaintiff cannot bring Privacy Act claims against these
Defendants because “the Act only authorizes suit against federal agencies.” See Chesser v.
Chesser, 600 F. App’x 900, 902 n.3 (4th Cir. 2015) (citing 5 U.S.C. §§ 552(a)(4)(B), 552(a)(g)(1)).
Plaintiff attempts to avoid this issue by arguing that the Privacy Act provides an implied cause of

action against federal employees, something that Chesser did not explicitly consider. Even

20
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 21 of 24

assuming arguendo that Chesser does not, by strong implication, foreclose Plaintiff's claims, there
is no merit to Plaintiffs contention that the Privacy Act contains an implied private right of action.
See In re Miller, 124 F. App’x 152, 155 (4th Cir. 2005) (“[T]he express provision of one method
of enforcing a substantive rule suggests that Congress intended to preclude others.”) (quoting
Alexander v. Sandoval, 532 U.S. 275, 290 (2001)).

Congressional intent to imply a private right of action must be clear, “[i]f Congress is silent
or ambiguous, courts may not find a cause of action no matter how desirable that might be as a
policy matter.” Planned Parenthood S. Ail. v. Baker, 941 F.3d 687, 695 (4th Cir. 2019) (internal
quotation marks and citations omitted). Importantly, as courts “swore off the habit of venturing
beyond Congress’s intent” in implying private rights of action, the inquiry has become narrower
and more stringent for plaintiffs. Jd Critically, plaintiffs must identify “rights-creating language,”
ie. “language that explicitly confers a right directly on a class of persons that includes the
plaintiff.” In re Miller, 124 F, App’x at 154 (internal quotation marks and citations omitted).
Plaintiff has not identified any language in the Privacy Act that would grant him rights vis-a-vis
individual NSA employees.

Independently, even if Plaintiff could bring an action under the Privacy Act, he could still
not do so “to frustrate the exclusive, comprehensive scheme provided by the CSRA.” Vesella v.
Dep’t of Air Force, 995 F.2d 1061 (1st Cir. 1993) (per curium); see also Orsay, 289 F.3d at 1130
(“Because Appellants’ Privacy Act claims are in fact complains about ‘prohibited personnel
practices’ under the CSRA, we hold that the CSRA precludes consideration of the claims.”). As
noted in the Dismissal, the only evidence to support Plaintiff's Privacy Act claim is “the

withdrawal of his conditional offer, and the damages he seeks are for his loss of employment.”

21
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 22 of 24

(ECF No. 35 at 15-16 (citing Compl. {J 130-44).) In sum, Plaintiff's Privacy Act claims fail for

various independent reasons and the Court finds no error in its dismissal of these claims.

vili. Bivens

Finally, Plaintiff alleges that the Court erred in failing to consider whether he had an
implied constitutional remedy under Bivens, despite this Court concluding that any such remedy
was foreclosed by the CSRA. See generally Bivens, 403 U.S. 388. Plaintiff's argument appears
to be premised on acceptance of his earlier arguments that his claims are not precluded by the
CSRA. (Reply at 16.); see also Earle y. Shreves, = F.3d____—, 2021 WL 896399, at *2 (4th Cir.
Mar. 10, 2021) (“The implied-remedy question [under Bivens] does not go to the jurisdiction of
the court.”). The CSRA applies to Plaintiff's claims, and therefore, the Court lacks jurisdiction to
consider Plaintiff's Bivens claim on the merits. See Zimbelman v. Savage, 228 F.3d 367, 370 (4th
Cir. 2000) (finding CSRA precluded Bivens claims even though plaintiffs could not avail
themselves of the CSRA’s statutory review provisions).

The Court acknowledges that this conclusion may implicate the “serious constitutional
question” that arises with “a statute that purports to deny any judicial forum for a colorable
constitutional claim.” Elgin, 567 U.S. at 9 (internal quotation marks and citations omitted). This
potential issue with the CSRA is not, however, presented in this case, as a brief consideration of
Plaintiff's Bivens claim shows that it is not colorable.

This is because “while the First Amendment invests public employees with certain rights,
it does not empower them to ‘constitutionalize the employee grievance.’” Borough of Duryea, Pa.

v. Guarnieri, 564 U.S. 379, 391-92 (2011) (quoting Garcetti v. Ceballos, 547 U.S. 410, 420

22
 

Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 23 of 24

(2006)). Instead, to make out a First Amendment retaliation claim, a “public employee . . . must
show that he or she spoke as a citizen on a matter of public concern” when they filed the grievance
that triggered the retaliation. Jd. at 386. The Fourth Circuit has confirmed that Duryea made
“quite clear... that ‘complaints about the employee’s own duties that are filed with an employer
using an internal grievance procedure do not relate to a matter of public concern.’” Brooks v.
Arthur, 685 F.3d 367, 369 (4th Cir. 2012) (quoting Duryea, 564 U.S. at 386)). In short, Plaintiff
has shown nothing about “the content, form, and context of the petition” which indicates that his
complaints to NSACC and the NSA OIG were made as a citizen on a matter of public concern.
Duryea, 564 U.S, at 398 (“A petition filed with an employer using an internal grievance procedure
in many cases will not seek to communicate to the public.”). Therefore, Plaintiff does not raise a
colorable constitutional violation even absent consideration of whether Bivens provides an implied
remedy. Earle, 2021 WL 896399, at *2 (“[I]t is sometimes appropriate for a court to assume the
existence of a Bivens remedy and dispose of a claim by resolving the constitutional question.”).°
Further, although the Fourth Circuit has not undertaken the reticulated analysis outlined by
the Supreme Court in Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), they have foreclosed Bivens relief
even where a plaintiff is otherwise “exempted by Congress from the [CSRA].” Zimbelman, 228
F.3d at 370. For both reasons, Plaintiff has failed to raise a colorable constitutional claim.
Therefore, while this Court may reiterate its doubts about Congress’ decision to exempt some
personnel decisions under the CSRA from any form of judicial review, “it would be inappropriate

to supplement that regulatory scheme with a new judicial remedy.” Jd.

 

6 Plaintiff's Complaint also raises Bivens claims under the Privileges and Immunities Clause. (Compl. J 128.) He
provides no cases or analysis as to why this clause is implicated here, nor does the Court see any reason that it would
be. See Paul v. Virginia, 75 U.S. 168, 180 (1868) (“It was undoubtedly the object of the [Privileges and Immunities
Clause] to place the citizens of each State upon the same footing with citizens of other States.”).

23
Case 1:19-cv-02264-JKB Document 44 Filed 04/12/21 Page 24 of 24

In sum, having exhaustively reviewed Plaintiff's objections to the Dismissal, the Court
finds that none support altering or amending the Court’s initial judgment dismissing this case for
lack of jurisdiction. The Court acknowledges that this is a significant conclusion, as it leaves
Plaintiff with no neutral forum for his grievances and leaves future allegations of malfeasance
made by intelligence agency applicants subject to the sole review of those agencies’ internal
procedures. The Court hopes that this conclusion is ameliorated somewhat by the effort taken to
ensure that Plaintiff's jurisdictional arguments were fully and thoughtfully considered. That said,
the Dismissal was clearly dictated by the text, structure and purpose of the CSRA. The
reconsideration that Plaintiff seeks lies with Congress.

IY, Conclusion

For the foregoing reasons, Plaintiff's motion to alter or amend this Court’s prior judgment

dismissing his complaint is DENIED.

DATED this { “Clay of April, 2021.
BY THE COURT:

CO) KID Lk.

James K. Bredar
Chief Judge

 

24
